   Case 3:17-cv-00601-MHL Document 187-8 Filed 03/21/20 Page 1 of 1 PageID# 2990




 From:      "Steven S. Biss" <stevenbiss@earthlink net>
 Date:      Thursday, March 12, 2020 12:19 PM
 To:        "Terry C. Frank" <tcfrank@kaufcan.com>; "Jason Goodman" <truth@crowdsourcethetruth.org>
 Cc:        "Robert Steele" <robert.david.steele.vivas@gmail.com>
 Attach:    Joint Proposed Final Pretrial Order - DRAFT - 3.12.20.pdf; Joint Proposed Final Pretrial Order.doc
 Subject:   Re: Comments to proposed Joint Final Pretrial Order

Terry,

Attached in PDF and RTF is a revised proposed Joint Final Pretrial Order.

I am disappointed that we could not stipulate to more facts, such as to the fact that videos were
published on the channels and dates indicated, to the content of the videos involving your client, to the
participants in the videos, to the fact that “Queen Tut” is Susan Lutzke, etc., but it is what it is. We will
prove what we can prove at trial.

I made some minor changes to your proposed stipulations of fact, but since there are so few
stipulations, I suggest that you just review each paragraph and we can talk about any edits that need to
be made.

As noted in the attached draft, Plaintiffs are only proceeding to trial on Counts I, II, III, IV and VIII. I
wanted to clarify that, which also eliminates a few of the triable issues of fact.

We have to file by 5:00 p.m. today. Please review the attached, and give me a call at your earliest to
finalize.

I remain hopeful that Mr. Goodman will participate, but if he does not, I will be filing the documents at
5:00 p.m., and will note that he did not supply any information.


From: Frank, Terry C.
Sent: Wednesday, March 11, 2020 5:14 PM
To: Steven Biss ; Jason Goodman
Subject: Comments to proposed Joint Final Pretrial Order

Gentlemen-
Please see attached our comments to the stipulations, facts presented and triable issues with redline
and clean versions. I will send my exhibits and objections to exhibits tomorrow afternoon.

Mr. Goodman- We need to file this tomorrow and need your input on stipulations and any exhibits you
intend to use. Please send those with enough time for us to comment before filing tomorrow by 5:00.

Regards,

Terry

Terry C. Frank
Kaufman & Canoles, P.C.
